Citation Nr: 0635916	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

2.  Entitlement to an initial increased disability rating for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling, to include the matter of entitlement to separate 
compensable evaluations for tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from June 1961 to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.  In that decision, the RO granted service 
connection for bilateral hearing loss (0%, effective from 
November 2002) and for bilateral tinnitus (10%, effective 
from November 2002).  Following receipt of notification of 
that decision, the veteran perfected a timely appeal with 
respect to the initial ratings assigned to these 
service-connected disabilities.  


FINDINGS OF FACT

1.  Audiometric test results completed during the current 
appeal correspond to numeric designations no worse than 
Level II for each ear.  

2.  The veteran's service-connected bilateral tinnitus is 
assigned a single 10 percent rating, which is the maximum 
evaluation authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, 
Table VI, Table VIa, Table VII, Diagnostic Code 6100, and 
§ 4.86 (2006).  

2.  The law precludes assignment of a single disability 
rating greater than 10 percent for bilateral tinnitus, 
including separate compensable evaluations for tinnitus in 
each ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2006); & 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); & 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter).  As the Board will 
discuss in the following decision, an initial disability 
rating greater than 10 percent for service-connected 
bilateral tinnitus (to include separate compensable ratings 
for tinnitus in each ear) is not warranted as a matter of 
law.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
As such, any further discussion of the VCAA with respect to 
the veteran's tinnitus claim in the present case is not 
necessary.  

With respect to the issue of entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss, which is also currently on appeal, the Board notes 
that, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2006).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In November 2002 in the present case, the veteran filed a 
claim for service connection for bilateral hearing loss.  By 
a December 2002 letter, the RO informed the veteran of the 
type of evidence necessary to support this service connection 
claim.  The letter also notified the veteran that the RO 
would make reasonable efforts to help him obtain necessary 
pertinent evidence but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter asked the veteran to inform 
VA of "information . . . need[ed] to process . . . [his] 
claim."  

By the March 2003 rating action, the RO, in pertinent part, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from November 2002.  Consequently, the Board finds 
that section 5103(a) notice has served its purpose, and its 
application is no longer required because the veteran's 
service connection claim has been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-491.  

Further review of the claims folder indicates that, later in 
April 2003, the veteran filed a notice of disagreement with 
the initial noncompensable rating assigned to his 
service-connected bilateral hearing loss.  In the notice of 
disagreement (as well as in the substantive appeal 
subsequently received at the RO in December 2003), the 
veteran expressed a desire for a 35 percent evaluation for 
his service-connected bilateral hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2006).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2006).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In a March 2003 letter in the present case, the RO notified 
the veteran of the grant of service connection for bilateral 
hearing loss well as the assignment of a noncompensable 
evaluation, effective from November 2002, for this 
disability.  The veteran was also informed of the criteria 
pertinent to the assignment of the noncompensable rating, and 
effective date, for this disorder.  In addition, the March 
2003 letter notified the veteran of his appellate rights, 
including his right to representation.  See 38 U.S.C.A. 
§ 5104 (West 2002) & 38 C.F.R. § 3.103(b) (2006).  
Furthermore, the statement of the case subsequently issued in 
October 2003 specifically set forth the criteria necessary 
for the grant of an increased (compensable) evaluation for 
the veteran's service-connected bilateral hearing loss as 
well as a discussion of the relevant evidence of record and 
the reasons and bases for the denial of a compensable rating 
for this disorder.  

Moreover, a February 2006 letter notified the veteran that a 
grant of an increased (compensable) rating for his 
service-connected bilateral hearing loss required competent 
evidence that the disorder had worsened.  In addition, this 
document informed the veteran that the RO would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his compensable rating claim but that he must 
provide enough information so that the agency could request 
the relevant records.  The letter also informed the veteran 
of his opportunity to submit "any other evidence or 
information that . . . [he] think[s] . . . [would] support . 
. . [his] claim."  

Thereafter, in February 2006 and twice in June 2006, the RO 
readjudicated the veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
hearing loss.  At those times, the RO issued letters and 
supplemental statements of the case (SSOCs) which notified 
the veteran of the continued denial of a compensable rating 
for his service-connected bilateral hearing loss as well as 
the reasons and bases for those decisions.  Consequently, the 
Board finds that VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d) as well as 
the regulatory requirements of 38 C.F.R. § 3.103(b) and 
continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support the grant 
of an initial compensable rating for his service-connected 
bilateral hearing loss.  Dingess/Hartman, 19 Vet. App. 
at 491, 493, 500-501.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
claim for an initial compensable rating for the 
service-connected bilateral hearing loss.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Furthermore, the veteran has been accorded several pertinent 
VA examinations.  

In this regard, the Board acknowledges that, in an October 
2006 statement, the veteran's representative asserted that 
the VA audiological examinations conducted in February 2003 
and January 2006 were inadequate for rating purposes.  The 
representative asserted that "it is absolutely necessary 
that . . . [the veteran's] hearing loss be evaluated in an 
environment that accounts for the effects of the hearing loss 
on his ordinary conditions of life, including employment."  
The Board has carefully reviewed the reports of these VA 
audiological examinations and finds them to provide a 
thorough and complete description of the nature and extent of 
the veteran's service-connected bilateral hearing loss.  As 
the representative acknowledged in the October 2006 
statement, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  Further, 
in addition to the use of this mechanical application of the 
rating critieria (through contemplation of puretone averages 
and speech discrimination scores), the Board has also 
considered the evaluation of the veteran's service-connected 
hearing impairment under the regulatory provisions pertaining 
to exceptional circumstances and extraschedular ratings.  See 
38 C.F.R. § 4.86(a) & § 3.321(b)(1) (2006).  

However, as the Board will discuss in greater detail in the 
following decision, competent evidence of record does not 
support the grant of a compensable disability rating for the 
veteran's service-connected bilateral hearing loss under any 
of these scenarios.  See 38 U.S.C.A. § 1155 (West 2002) & 
38 C.F.R. § 4.1 (2006) (noting that the purpose of the rating 
schedule is to compensate the veteran for his or her loss in 
earning capacity as a result of his or her service-connected 
disability--as far as can practicably be determined).  As 
such, the Board concludes that a remand of the veteran's 
claim for an initial compensable disability rating for his 
service-connected bilateral hearing loss is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial compensable 
rating for his service-connected bilateral hearing loss.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to an initial compensable rating for the service-connected 
bilateral hearing loss, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Initial Compensable Rating For Service-Connected Bilateral 
Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by the March 2003 rating action, the RO 
granted service connection, and awarded a noncompensable 
evaluation effective from November 2002, for bilateral 
hearing loss.  According to evidence available at the time of 
that decision, service personnel records indicated that the 
veteran completed a Marksman course in September 1961, that 
his related civilian occupation was characterized as a cadet 
engineer, and that he served a majority of his time on sea 
duty (including during weapons systems training).  Whispered 
voice testing completed at the June 1965 separation 
examination was normal.  

During a one week VA hospitalization for psychiatric 
treatment between July and August 1975, the veteran's hearing 
was found to be reduced to the soft spoken word bilaterally.  
At a private audiological examination completed in September 
2002, the veteran complained of hearing loss since 1962.  He 
reported having used 5-inch guns during his three year 
service with the United States Navy.  An audiological 
evaluation completed in September 2002 demonstrated mild 
mid-frequency sensorineural hearing loss sloping to profound 
high frequency sensorineural hearing loss in both ears.  

At a February 2003 audiological examination, the veteran 
asserted that, during his Navy service, he was exposed to 
significant noise because he served the majority of his time 
aboard a guided missile destroyer, worked in the engine room, 
and slept close to the engine room.  Audiological testing 
revealed significant bilateral sensorineural hearing loss 
with asperities of 40 decibels bilaterally and normal 
discrimination.  The examiner expressed an opinion that, "on 
a more probably than not basis," the veteran's hearing loss 
"was initiated and significantly damaged being in the United 
States Navy."  

Thus, at the time of the March 2003 rating action, the claims 
folder contained competent evidence of a current hearing loss 
disability associated with active military duty.  
Significantly, however, the post-service audiological 
evaluations failed to reflect a compensable level of 
bilateral hearing loss.  As such, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
November 2002.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2006) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) & (h) (2006).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2006).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).  

In the present case, the veteran essentially contends that 
his hearing acuity is more severe than the current 
noncompensable evaluation indicates.  In particular, he has 
maintained that he can no longer hunt because he cannot hear 
the animals.  The veteran's lay descriptions are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Relevant evidence included in the claims folder indicates 
that, during the current appeal, the veteran underwent 
audiological evaluations in February 2003, May 2003, and 
January 2006.  In the adjudication of the claim for an 
initial compensable rating for the service-connected 
bilateral hearing loss, consideration must be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board will discuss the pertinent 
findings shown on all three of these audiological 
examinations completed during the current appeal.  

Specifically, audiometric testing completed in February 2003 
revealed puretone thresholds of 35, 50, 70, and 85 decibels 
in the veteran's right ear and 40, 50, 75, and 85 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
60 decibels for his right ear and 62.5 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 100 percent correct in his right ear and 96 percent 
correct in his left ear.  Applying 38 C.F.R. § 4.85, Table VI 
to these results, the veteran has a numeric designation of 
II for his right ear and II for his left ear.  Application of 
38 C.F.R. § 4.85, Table VII results in a finding that a 
noncompensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is warranted based 
on the results of the February 2003 audiological examination.  

In addition, audiometric testing completed in May 2003 
revealed puretone thresholds of 35, 45, 65, and 70 decibels 
in the veteran's right ear and 30, 50, 65, and 70 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
53.75 decibels for his right ear and 53.75 decibels for his 
left ear.  Additionally, the veteran had speech 
discrimination scores of 100 percent correct in his right ear 
and 100 percent correct in his left ear.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, the veteran has a numeric 
designation of I for his right ear and I for his left ear.  
Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a noncompensable disability evaluation for the 
veteran's service-connected bilateral hearing loss is 
warranted based on the results of the May 2003 audiological 
examination.  

Furthermore, audiometric testing completed in January 2006 
revealed puretone thresholds of 30, 45, 65, and 75 decibels 
in the veteran's right ear and 30, 50, 70, and 80 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
53.75 decibels for his right ear and 57.5 decibels for his 
left ear.  Additionally, the veteran had speech 
discrimination scores of 92 percent correct in his right ear 
and 100 percent correct in his left ear.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, the veteran has a numeric 
designation of I for his right ear and II for his left ear.  
Application of 38 C.F.R. § 4.85, Table VII results in a 
finding that a noncompensable disability evaluation for the 
veteran's service-connected bilateral hearing loss is 
warranted based on the results of the January 2006 
audiological examination.  

Moreover, the Board has considered the additional guidance 
for exceptional patterns of hearing impairment with regard to 
the findings shown at the February 2003, May 2003, and 
January 2006 audiological examinations in the present case.  
However, none of the evaluations provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more (in 
either ear) or that the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz (in 
either ear).  Consequently, an initial compensable rating for 
the service-connected bilateral hearing loss based on 
exceptional patterns of hearing impairment is not warranted.  
See 38 C.F.R. § 4.86 (2006).  

As these multiple audiological evaluations illustrate, at no 
time during the current appeal has the veteran's hearing 
impairment corresponded to a numeric designation greater than 
Level II for each ear.  The Board concludes, therefore, that 
an initial compensable schedular disability evaluation for 
the service-connected bilateral hearing loss cannot be 
granted.  See, 38 C.F.R. § 4.7 & § 4.85, Table VI, Table VIa, 
Table VII, Diagnostic Code 6100, and § 4.86 (2006).  The 
preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to an initial compensable 
disability rating for service-connected bilateral hearing 
loss.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence illustrating that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected bilateral 
hearing loss has resulted in marked interference with the 
veteran's employment or require frequent periods of 
hospitalization at any time during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

Initial Increased Rating For Service-Connected Bilateral 
Tinnitus, To Include The Matter Of Separate Compensable 
Evaluations For Tinnitus In Each Ear

In November 2002, the veteran filed a claim for service 
connection for tinnitus.  By a March 2003 rating action, the 
RO granted the claim and awarded a 10 percent evaluation, 
effective from November 2002, for the service-connected 
disability.  During the current appeal, the veteran has 
asserted that a single initial disability rating of 
35 percent is warranted for his service-connected bilateral 
tinnitus.  However, he also maintains that, at a minimum, 
separate compensable evaluations for tinnitus in each ear 
should be awarded.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  This diagnostic code was revised effective 
June 13, 2003.  The revisions were intended to codify VA's 
longstanding practice of assigning a single 10 percent 
evaluation for recurrent tinnitus, whether the sound is 
perceived as being in one ear or both ears, or in the head.  
See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which had concluded that no more than 
a single 10 percent disability evaluation could be assigned 
for tinnitus (whether perceived as bilateral or unilateral) 
under prior regulations.  The Court held that the 
pre-June 13, 2003 versions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 required the assignment of "dual ratings" for 
bilateral tinnitus.  Id. at 78.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that could ultimately be 
overturned, the Secretary of VA imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay included all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
greater than 10 percent was sought.  

Recently, the Federal Circuit reversed the Court's decision 
in Smith and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus (whether perceived as unilateral or 
bilateral).  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts.  Id.  Finding that there was a lack of evidence 
in the record that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in failing to defer to VA's interpretation.  

As a consequence of the Federal Circuit's holding, the VA 
Secretary, on July 10, 2006, rescinded the stay that had been 
imposed on claims affected by Smith.  The Secretary directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260.  

In view of the foregoing, it is clear that there is no legal 
basis upon which to award the veteran in the present case a 
single initial disability rating greater than 10 percent for 
his service-connected bilateral tinnitus or separate 
compensable evaluations for tinnitus in each ear.  
Accordingly, the veteran's tinnitus claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.  

An initial disability rating greater than 10 percent for 
bilateral tinnitus, to include separate compensable 
evaluations for tinnitus in each ear, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


